          Case 1:19-cv-07385-KPF Document 74 Filed 09/08/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
DINO ANTOLINI,                                               Hon. Katherine Polk Failla
                                             Plaintiff,

                   -against-                             Case No. 1:19-cv-7385
                                                         RESPONSE TO JUDGE FAILLA’S
                                                         ORDER OF 8/28/2020
N CORPORATION, NICHOLAS S. PRITZKER,
SHIYANG HUI and TIPSY SHANGHAI
RESTAURANT MANAGEMENT INC.,

                                             Defendants.
------------------------------------------------------------X
      Oliver Zhou, former attorney for defendants Tipsy Shanghai Restaurant Management Inc.,

and its owner Shiyang Hui, (hereinafter “Tipsy Defendants”), affirms the following in response

to the order issued by Hon. Katherine Polk Failla on August 28, 2020 regarding the sanction in

connection with the above captioned matter:

1.      I am the second attorney of record in this matter when I was retained by Mr. Shiyang

Hui, the individual defendant herein. I was asked by Mr. Hui to represent Tipsy Shanghai, Mr.

Hui and N Corporation, the alleged landlord in this matter. Mr. Hui told me that he was the

corporate representative of Tipsy Shanghai and N Corporation, and the lease he signed with the

landlord required that he need to deal with all the ADA litigation cases, if any. His then attorney,

Ms. Yinghui He also represented Tipsy Shanghai, N Corporation and himself. I need to continue

to represent these three defendants, as my prior attorney Ms. Yinghui He did. Therefore, I

inherited this case from my prior attorney Ms. He in this case to represent these three parties,

including N Corporation.

2.      In the first hearing after I took over, I stated to the court that I was not sure whether I

could represent the alleged landlord N Corporation even though Mr. Hui asked me to represent

Tipsy Shanghai and N Corporation as he claimed he was the corporate representative of both



                                                    1
          Case 1:19-cv-07385-KPF Document 74 Filed 09/08/20 Page 2 of 7




Tipsy Shanghai and N Corporation. However, your honor stated that I could continue my

representation of the landlord at that time, and you could entertain that issue later if the conflict

of interest arises at some point down the road, if any.

3.     The defendant Mr. Hui promised that he would answer and produce all the documents the

plaintiff required for Tipsy Shanghai, N Corporation and himself since he told me that he was the

corporate representative of N Corporation and Tipsy Shanghai. However, the review of the

record of his discovery only showed that the defendant Hui only produced documents regarding

Tipsy Shanghai and himself. Nowhere could I find any corporate documents regarding N

Corporation. But he kept telling me that he had produced all the documents he had then and he

would continue to ask the architect and accountant to produce all the documents regarding the

building landmark status and N Corporation.

4.     At that time, I did not have any contact information about N Corporation and who was in

charge for the N Corporation. I have tried to contact the landlord N Corporation since then by

repeatedly asking the defendant Mr. Hui to have the landlord called me and provide me with all

the documents requested by the plaintiff if he could not express himself clearly in English. I

repeated told him that the only documents the defendants produced so far were the documents of

the defendant Tipsy Shanghai and Mr. Hui, and there were no documents of N Corporation.

5.     After my repeated requests and urges, the defendant Mr. Hui finally told me that the

landlord would call me next Monday. Unfortunately, the next Monday kept coming and passed,

and no calls from the defendant landlord ever came until sometime on May 26, 2020. As I stated

in the previous court hearing, one girl named Kathy Wang called me by saying that she was the

corporate representative of the landlord, and that she was not fully familiar with the litigation

situation, and she could not tell me anything about what the landlord N Corporation stands for




                                                 2
          Case 1:19-cv-07385-KPF Document 74 Filed 09/08/20 Page 3 of 7




then, other than saying that it is a Japanese company. The only reason she called me was because

her boss told her that the tenant did not speak English. She said she was hired specifically to deal

with the Chinese speaking tenant. I told her that I could speak English and I need to talk to her

boss about this case if she could not make any decision. Then she said that somebody else would

call me and asked me to send email regarding all the corporate documents needed to be produced

for N Corporation and she would forward the email to her boss. Later Mr. Crable called me by

saying that he was the manager of the subject premises. Your honor even specifically asked the

manager’s name and took notes of it as I spelt out the name for your honor at the hearing.

6.     I sent an email enumerated all the questions and documents required by the plaintiff’s

attorney for discovery including Mr. Finkelstein’s letter of Deficiency Mr. Crable on May 26,

2020. I received some corporate documents forwarded by Mr. Hui on or about May 28, 2020,

which was produced by Mr. William Crable, the manager of N Corporation. I filed an

Supplementary Answer for discovery on or about June 1, 2020 by producing N Corp Federal Tax

Return of 2019 and 2018 respectively; N Corp Financial Statements of 2019 and 2019

respectively; and N Corp Certificate of Authority.

7.     According to the instruction directed at hearing by your honor on June 3, 2020, I reached

out again to the manager of defendant N Corp, Mr. William Crable and the attorney representing

N Corp, Mr. Edward Bullard, Jr., both by phone and email to discuss my legal representation of

N Corp a couple of times in this matter. As suggested by Mr. Crable and Mr. Bullard, I sent them

my retainer to them for Mr. Crable signature on June 8, 2020. Mr. Bullard replied and suggested

me to revise the retainer agreement on June 8, 2020. I did so accordingly and sent them the

revised one again on the same date. However, Mr. Bullard stated that N Corp would not pay any

legal fee and expense in this matter and the tenant would be responsible for all the ADA




                                                 3
          Case 1:19-cv-07385-KPF Document 74 Filed 09/08/20 Page 4 of 7




litigation cases. In addition, to date I have not received the signed retainer agreement from them,

neither did I hear anything from them also I sent email to them in the morning on June 17, 2020

again and I have heard nothing from them either.

8.     One more important factor in the present case is that I am running an inherent risk of

conflict of interests in representing both the landlord and the tenant in the present case. The facts

in the instant case and my past experience indicate that there is inherent conflict of interests in

representing both the landlord and then tenant since their interests diverge if the legal

representation is not bifurcated properly. Therefore, this conflict of interests will also prevent me

from representing both parties.

9.     The meeting I had with Mr. Hui on June 20, 2020 showed that I and my firm could no

longer represent three defendants as the defendant Hui insisted. Almost as important is the fact

that N Corp has designated another attorney to represent itself. Due to the fundamentally

different approach and the breakdown of the communication between the defendants and me, I

could not represent them anymore; neither does Mr. Hui want me to represent him and other

defendants as well. Mr. Hui asked me to refund all the legal fees and expenses totaling $5,000.00.

I did so accordingly and he signed his consent to relieve me as the defendants’ attorney in this

matter on or about June 20, 2020. Exhibit 1.

10.    The facts in the present case showed that it is the defendant N Corporation who acted in

bad faith. It is the defendant N Corporation who took advantage of the defendant Tipsy Shanghai

and Mr. Hui by exploiting his poor command of English and his lack of understanding of the U.S.

juridical system because he is a new immigrant who does not understand English well. Not only

did the defendant N Corporation first hid behind the defendant Tipsy Shanghai by not answering

interrogatory questions and produced documents as required by the plaintiff, but it also made




                                                 4
          Case 1:19-cv-07385-KPF Document 74 Filed 09/08/20 Page 5 of 7




another defendant Mr. Hui to mislead his two prior attorneys to allegedly represent it while

avoiding taking any legal responsibility for this ADA litigation. Therefore, it is the defendant N

Corporation who misrepresented the material facts to the court in this subject ligation matter.

11.    As a court officer, I have no reason and motive to act in bad faith to frustrate the court

administration of the subject matter, especially given that fact that I refunded and returned all the

payments made by the defendant Mr. Hui in this subject litigation matter. I have complied with

all the discovery requests made by the plaintiff and the related court order in good faith by

answering interrogatory and producing documents I received from the defendants. I attended

every hearing, answered all questions and produced all documents according to the court order,

instructions and schedules. I have never acted in bad faith to frustrate the court orders and the

discovery requests of the plaintiff. The timeline of this litigation case was set by the court, and

moved according to the court scheduling order. Therefore, there is no delay, if any, in this case

that was caused by me.

12.    The fact of my withdrawal from legal representation of this matter itself has

demonstrated my integrity and good faith in my legal practice when there is a fundamental

breakdown of the communication and the loss of trust between the attorney-client relationships.

Given the fact that I spent the tremendous amount of the time by writing motions, answering

interrogatories and attending the court hearings without even receiving one penny, I believe that

the court could arrive at a fair conclusion that I acted in good faith throughout the entire course

in my brief legal representation of this matter, and there has never been any misrepresentation

made by me in bad faith regarding my representation of the defendant N Corporation. Quite the

contrary, it is the defendants who misled the court. As a matter of fact, I am the victim of the

defendants’ refusal to cooperate in this entire proceeding who caused the delay, if any.




                                                  5
          Case 1:19-cv-07385-KPF Document 74 Filed 09/08/20 Page 6 of 7




13.    Therefore, it is respectfully requested that the court deny plaintiff attorney’s application

to impose sanctions upon me and/or my firm in this matter because I have never acted in bad

faith whatsoever in this litigation. The real sanction should, if any, be imposed upon the

defendants themselves because they acted in bad faith.

Dated: New York, New York
       September 8, 2020.
                                      Yours,
                                      /s/Oliver Zhou, Esq
                                      Law Offices of Oliver Zhou
                                      Former Attorney for Defendants Tipsy Shanghai, et al100
                                      Bowery, Suite 300
                                      New York, NY 10013
                                      Tel: (212) 226-9442
                                      Email: Ozhoulaw888@gmail.com




                                                 6
           Case 1:19-cv-07385-KPF Document 74 Filed 09/08/20 Page 7 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
DINO ANTOLINI,                                                       Hon. Katherine Polk Failla
                                             Plaintiff,

                     -against-                                     Case No. 1:19-cv-7385
                                                                   AFFIRMATION OF
N CORPORATION, NICHOLAS S. PRITZKER,                               SERVICE
SHIYANG HUI and TIPSY SHANGHAI
RESTAURANT MANAGEMENT INC.,

                                             Defendants.
---------------------------------------------------------------X

I hereby certify that a true and correct copy of the foregoing has been furnished by U.S. mail, the

8th day of September, 2020 to Stuart H. Finkelstein, Esq. FINKELSTEIN LAW GROUP, PLLC,

338 Jericho Turnpike, Syosset, New York 11791 and Law Offices of Fred L. Seeman, 32

Broadway, Suite 1214, New York, NY 10004, the address designated for that purpose by

depositing true copy of same enclosed in one postage paid properly addressed wrapper, in a post

office-official depository under the exclusive care and custody of the United States Postal

Service within New York State and his email finkelsteinlawgroup@gmail.com and

SF@Finkelsteinlawgroup.com, Fred@seemanlaw.com and Peter@seemanlaw.com.

                                                     By:_/s/Oliver Zhou_______
                                                     Oliver Zhou, Esq.
                                                     Law Offices of Oliver Zhou
                                                     Attorney for the Defendants,
                                                     100 Bowery, Suite 300
                                                     New York, NY 10013
                                                     T: (212) 226-9442 (O)
                                                     Email: ozhoulaw888@gmail.com

Dated: September 8, 2020.




                                                        7
